Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-11, 21, 23-31 are pending and have been examined.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 09/03/2021 - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 7-8, 21, 24-25, and 27 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-4, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dorhout et al. (US 20170054036 A1 - hereinafter Dorhout) in view of Rabkin et al., of record (US 20160358933 A1 – hereinafter Rabkin).
	Regarding Claim 1, Dorhout teaches an electronic device (see the entire document; Fig. 13; specifically, [0007]-[0055], and as cited below), comprising:

    PNG
    media_image1.png
    470
    340
    media_image1.png
    Greyscale

Dorhout – Fig. 13
an array of memory cells (“integrated structures comprise monolithic channel material adjacent (or along) at least one select device and adjacent (or along) vertically-
stacked memory cells over the select device. Example embodiments are described with reference to FIGS. 1-13.” – [0007]) comprising:
tiers ({62, 63}) of alternating conductive materials (63; Fig. 13; [0055] – 63 is same material as 20 – [0053], 20 is conductive – see [0008]) and dielectric materials (62; 62 is same material as 18 – see [0053], 18 is dielectric – see [0008]);
a channel material (30; see [0021] for it being a channel) laterally proximate to the tiers ({62, 63}) and extending continuously between opposing sidewalls of a material (36 – [0024]) proximate to the tiers ({62, 63} - 30 extends in Y-direction along the sidewalls of 36),
at least one barrier material (24; [0018]) on opposing sidewalls of the material (36) proximate to the tiers ({62, 63}); and 
a plug material (66; [0055]) below the channel material (30), the plug material (66) interposed between the at least one barrier material (24) on opposing sidewalls of the material (36) proximate to the tiers (that is, 24 is on both sides of 66 proximate to tiers ({62, 63})).
But, Dorhout as applied above does not expressly disclose the channel material comprising a heterogeneous semiconductive material varying in composition across a width thereof.
However, in a related art, Rabkin teaches the channel material comprising a heterogeneous semiconductive material varying in composition across a width thereof Rabkin channel {512, 514} comprising a heterogeneous semiconductive material - “…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074] – therefore 512 and 514 are heterogeneous).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the channel material comprising a heterogeneous semiconductive material varying in composition as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 2, the combination of Dorhout and Rabkin teaches claim 1 from which claim 2 depends.
But, Dorhout does not expressly disclose wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more 
However, Rabkin teaches wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more different materials that each individually exhibit a substantially homogeneous composition (Rabkin “…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074]. Therefore, 512 & 514 are separately homogeneous since they have distinct band gaps).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more different materials that each individually exhibit a substantially homogeneous composition as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 3, the combination of Dorhout and Rabkin teaches claim 1 from which claim 3 depends.
But, Dorhout does not expressly disclose wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material.
However, Rabkin teaches wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material (Rabkin [0064] states 512 maybe formed of GaAs and [0074] states 514 maybe formed of GaAs. However, due to different dopant concentrations in 512, 514, their bandgaps are different in the X-direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material as taught by Rabkin into Dorhout.
Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 4, the combination of Dorhout and Rabkin teaches claim 1 from which claim 4 depends.
But, Dorhout does not expressly disclose wherein the heterogeneous semiconductive material comprises one or more of a nitride-containing material, an oxide- containing material, a semiconductive sulfide material, a semiconductive selenide material, a semiconductive phosphide material, a semiconductive arsenide material, a semiconductive telluride material, and a semiconductive antimonide material.
However, Rabkin teaches wherein the heterogeneous semiconductive material comprises one or more of a nitride-containing material, an oxide- containing material, a semiconductive sulfide material, a semiconductive selenide material, a semiconductive phosphide material, a semiconductive arsenide material, a semiconductive telluride material, and a semiconductive antimonide material (Rabkin see [0064] & [0074] for compositions of 512 and 514. They appear to meet the claim limitation).
wherein the heterogeneous semiconductive material comprises one or more of a nitride-containing material, an oxide- containing material, a semiconductive sulfide material, a semiconductive selenide material, a semiconductive phosphide material, a semiconductive arsenide material, a semiconductive telluride material, and a semiconductive antimonide material as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 7, the combination of Dorhout and Rabkin teaches claim 1 from which claim 7 depends.
But, Dorhout does not expressly disclose wherein the at least one barrier material is adjacent to the heterogeneous semiconductive material, the at least one barrier material comprising a semiconductive material having a higher band gap than a band gap of the heterogeneous semiconductive material.
Rabkin teaches wherein the at least one barrier material (Rabkin Fig. 5B shows a barrier material 711 adjacent to heterogeneous semiconductor material {712, 514} and 711 is formed to semiconductor material – see [0098]. Since, 712 and {712, 514} are formed to different semiconductor materials, their bandgaps will be different. It would be obvious to choose 711 to have a bandgap higher than {712, 514} which well known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the at least one barrier material is adjacent to the heterogeneous semiconductive material, the at least one barrier material comprising a semiconductive material having a higher band gap than a band gap of the heterogeneous semiconductive material as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 8, the combination of Dorhout and Rabkin teaches claim 1 from which claim 8 depends.
Dorhout does not expressly disclose wherein the at least one barrier material comprises a first barrier material on a sidewall of the heterogeneous semiconductive material.  
However, Rabkin teaches wherein the at least one barrier material comprises a first barrier material on a sidewall of the heterogeneous semiconductive material (Rabkin barrier 502L is formed on a sidewall of 512 shown in Fig. 2C).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the at least one barrier material comprises a first barrier material on a sidewall of the heterogeneous semiconductive material as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 9, the combination of Dorhout and Rabkin teaches claim 8 from which claim 9 depends.
But, Dorhout does not expressly disclose wherein the first barrier material comprises a heterogeneous material varying in composition across a width thereof.
Rabkin teaches a barrier layer (Rabkin 504L) comprised of multiple memory layers – see [0051] (that is heterogeneous).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first barrier material comprises a heterogeneous material varying in composition across a width thereof as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 10, the combination of Dorhout and Rabkin teaches claim 8 from which claim 10 depends.
But, Dorhout does not expressly disclose wherein the at least one barrier material further comprises a second barrier material on sidewalls of the heterogeneous semiconductive material opposite the first barrier material, the heterogeneous semiconductive material of the channel material extending continuously between opposing sidewalls of the second barrier material.
Rabkin teaches wherein the at least one barrier material further comprises a second barrier material (Rabkin Fig. 5B shows barrier layers 712, 514 on the sidewall of semiconductor material 711 extending continuously – see [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the at least one barrier material further comprises a second barrier material on sidewalls of the heterogeneous semiconductive material opposite the first barrier material, the heterogeneous semiconductive material of the channel material extending continuously between opposing sidewalls of the second barrier material as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 11, the combination of Dorhout and Rabkin teaches claim 10 from which claim 11 depends.
But, Dorhout does not expressly disclose wherein the second barrier material comprises a heterogeneous material varying in composition across a width thereof.
Rabkin teaches wherein the second barrier material comprises a heterogeneous material varying in composition across a width thereof (Rabkin “The layer 504L can be formed as a single  material layer of homogeneous composition, or can include a stack of multiple material layers” – [0051] – therefore when a stack of multiple materials are used, 504L become heterogeneous).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the second barrier material comprises a heterogeneous material varying in composition across a width thereof as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dorhout in view of Rabkin and in further view of Liu et al., of record (US 20190103411 A1 – hereinafter Liu).
Regarding Claim 5, the combination of Dorhout and Rabkin teaches claim 1 from which claim 5 depends.
But, Dorhout does not expressly disclose wherein the heterogeneous semiconductive material comprises one or more of boron nitride, aluminum nitride, gallium nitride, indium nitride, gallium arsenide nitride, aluminum gallium nitride, indium gallium nitride, aluminum gallium arsenide nitride, indium gallium arsenide nitride, indium aluminum arsenide nitride, zinc oxide, indium oxide, tin oxide, cadmium oxide, gallium oxide, copper oxide, nickel oxide, titanium dioxide, hafnium, oxide, zirconium oxide, magnesium oxide, indium tin oxide, and indium antimonide.
However, in a related art, Liu teaches wherein the heterogeneous semiconductive material comprises one or more of boron nitride, aluminum nitride, gallium nitride, indium nitride, gallium arsenide nitride, aluminum gallium nitride, indium gallium nitride, aluminum gallium arsenide nitride, indium gallium arsenide nitride, indium aluminum arsenide nitride, zinc oxide, indium oxide, tin oxide, cadmium oxide, gallium oxide, copper oxide, nickel oxide, titanium dioxide, hafnium, oxide, zirconium oxide, magnesium oxide, indium tin oxide, and indium antimonide (Liu [0028] – “…The conductive channel 110 can be made of any suitable material (e.g., polysilicon, germanium (e.g., Ge or SiGe), SiC, a high band gap and high mobility material (e.g., ZnO, indium gallium zinc oxide (IGZO), GaP), etc.)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate heterogeneous material formed of ZnO of Liu into the combination of Dorhout and Rabkin. 
Liu into the combination of Dorhout and Rabkin in the manner set forth above for, at least, this integration will provide a suitable heterogeneous channel with high band gap to fabricate vertical transistor for a memory cell.
Regarding Claim 6, the combination of Dorhout and Rabkin teaches claim 1 from which claim 6 depneds.
But, Dorhout does not expressly disclose wherein the heterogeneous semiconductive material comprises one or more of one or more of ZnxSnyO, InxZnyO, InxSnyOz, ZnxO, InxGayZnzO, InxGaySizOa, InxO, SnxO, TixO, ZnxONz, MgxZnyO, InxZnyO, InxGayZnzO, ZrxInyZnzO, HfxInyZnzO, SnxInyZnzO, AlxSnyInzZnaO, SixInyZnzO, ZnxSnyO, AlxZnySnzO, GaxZnySnzO, ZrxZnySnzO, InxGaySizO, InxAlyGazOa, and InxAlyGazN.
However, Liu teaches wherein the heterogeneous semiconductive material comprises one or more of one or more of ZnxSnyO, InxZnyO, InxSnyOz, ZnxO, InxGayZnzO, InxGaySizOa, InxO, SnxO, TixO, ZnxONz, MgxZnyO, InxZnyO, InxGayZnzO, ZrxInyZnzO, HfxInyZnzO, SnxInyZnzO, AlxSnyInzZnaO, SixInyZnzO, ZnxSnyO, AlxZnySnzO, GaxZnySnzO, ZrxZnySnzO, InxGaySizO, InxAlyGazOa, and InxAlyGazN (Liu [0028] - “…The conductive channel 110 can be made of any suitable material (e.g., polysilicon, germanium (e.g., Ge or SiGe), SiC, a high band gap and high mobility material (e.g., ZnO, indium gallium zinc oxide (IGZO), GaP), etc.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate heterogeneous material formed of ZnO of Liu into the combination of Dorhout and Rabkin. 
Liu into the combination of Dorhout and Rabkin in the manner set forth above for, at least, this integration will provide a suitable heterogeneous channel with high band gap to fabricate vertical transistor for a memory cell.

Claims 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin in view of Chen et al. (US 20190319100 A1 – hereinafter Chen) and in further view of Lim et al., of record (US 20160172296 A1 – hereinafter Lim).
(Re Claim 21) Rabkin teaches an electronic device (see the entire document; Figs. Annotated Figs. 5A-5B; specifically, [0098], and as cited below – Note: Rabkin’s Fig. 5A mislabels elements 713, 712. Fig. 5B appears to be correct. Examiner uses the elements from the annotated Figs. 5A-5B), comprising:

    PNG
    media_image2.png
    435
    504
    media_image2.png
    Greyscale

Rabkin – annotated Figs. 5A-5B
an array of vertical memory cells (“A monolithic three-dimensional memory array is one in which multiple memory levels are formed above a single substrate…” – [0024], also see [0025]) positioned along respective vertical channels to define vertical memory strings (49; Fig. 1), each vertical channel comprising: 
a plug material (11; Fig. 5A; see also [0064]) within each vertical channel (514 – see [0074]), the plug material (11) separated from the vertical channel (514) by a barrier material (712 – see [0098]); and 
a channel material (711 – semiconductor, see [0098]) within each vertical channel (514) and on the plug material (711 is on 11).
Rabkin does not expressly disclose the channel material comprising a single material varying in composition and exhibiting a compositional gradient across a width thereof within the vertical channel. 
However, in a related art, Chen teaches the channel material comprising a single material varying in composition and exhibiting a compositional gradient across a width thereof within the vertical channel (Chen – [0135] – “the three-dimensional memory device further comprises a semiconductor oxide core 62 laterally surrounded by the vertical semiconductor channel 60, wherein the semiconductor oxide core 62 comprises a silicon-germanium oxide material having a radial concentration gradient of atomic concentration of silicon” – see Figs. 14A-14B – radial=width direction). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the channel material comprising a single material varying in composition and exhibiting a compositional gradient across a width thereof within the vertical channel as taught by Chen into Rabkin.
The ordinary artisan would have been motivated to integrate Chen structure into Rabkin structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel with a varying composition for the obvious benefit of increasing the operation speed or on-current of the vertical semiconductor channel – see Chen – [0144].
But, the combination Rabkin and Chen as applied above does not expressly disclose an electronic system comprising a processor operably coupled to an input device and an output device.
Lim – Fig. 16 shows an electronic system (1300) with a processor (CPU 1330), coupled to an input and output device (User interface 1350) with a flash memory system (1310).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the processor operably coupled to an input device and an output device into the combination of Rabkin and Chen.
The ordinary artisan would have been motivated to integrate Lim into the combination of Rabkin and Chen in the manner set forth above for, at least, this integration will provide way to build an electronic system with specific memory configuration as taught by Lim.
Regarding Claim 23, the combination of Rabkin, Chen and Lim teaches claim 21 from which claim 23 depends.
But, Rabkin does not expressly disclose wherein the channel material comprises a single semiconductive material comprising two or more elements and exhibiting a compositional gradient of the two or more elements across the width thereof.
However, Chen teaches forming a channel material comprising a single material varying in composition and exhibiting a compositional gradient across a width thereof within the vertical channel (Chen – [0135]). Therefore, the channel will have at least two elements exhibiting gradient composition.
the channel material comprising a single material varying in composition and exhibiting a compositional gradient across a width thereof within the vertical channel as taught by Chen into Rabkin.
The ordinary artisan would have been motivated to integrate Chen structure into Rabkin structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel with a varying composition for the obvious benefit of increasing the operation speed or on-current of the vertical semiconductor channel – see Chen – [0144].
Regarding Claim 24, the combination of Rabkin, Chen and Lim teaches the electronic system of claim 21, wherein each vertical memory cell comprises the barrier material on a first side of the channel material (Rabkin annotated Figs. 5A-5B shows 712 on left side of 514) and the barrier material on a second side of the channel material opposite the first side within the vertical channel and the barrier material extending an entire length of the vertical channel (Rabkin annotated Figs. 5A-5B shows 712 on right side of 514 and 712 goes entirely in the Y-direction).  
Regarding Claim 25, the combination of Rabkin, Chen and Lim teaches the electronic system of claim 24, wherein the barrier material comprises a semiconductive material having a higher band gap than the band gap of the channel material (Rabkin teaches 712 and 514 are formed of different materials, therefore, their bandgap is different. It would have been obvious to have the barrier material having a higher band gap than the band gap of the channel material by choosing appropriate materials).  
Regarding Claim 26, the combination of Rabkin, Chen and Lim teaches the electronic system of claim 21, wherein the channel material comprises one or more of a metal nitride-containing material, a metal oxide-containing material, and an indium antimonide-containing material (Rabkin: see [0064] & [0074] for compositions of 514. They appear to meet the claim limitation).  

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dorhout in view of Rabkin and in further view of Werner, of record (US 20140117412 A1 – hereinafter Werner).
	Regarding Claim 27, Dorhout teaches an electronic device (see the entire document; Fig. 13; specifically, [0007]-[0055], and as cited below), comprising:
an array of memory cells (“integrated structures comprise monolithic channel material adjacent (or along) at least one select device and adjacent (or along) vertically-
stacked memory cells over the select device. Example embodiments are described with reference to FIGS. 1-13.” – [0007]) comprising:
a channel material (30; Fig. 13; [0055], see [0021] for it being a channel) laterally proximate to tiers ({62, 63}) of alternating conductive materials (63; Fig. 13; [0055] – 63 is same material as 20 – [0053], 20 is conductive – see [0008]) and dielectric materials (62; 62 is same material as 18 – see [0053], 18 is dielectric – see [0008]), the channel material (30) comprising a semiconductive material having a first band gap (since channel 30 is formed a first composition, therefore has one band gap – see [0031]) ; 
at least one barrier material (24; [0018]) extending vertically along sidewalls of the channel material (30), 
66; [0055]) below the channel material (30), the plug material laterally extending between opposing portions of the at least one barrier material (that is, 24 is on both sides of 66).
But, Dorhout does not teach the at least one barrier material comprising a heterogeneous semiconductive material varying in composition across a width thereof, wherein the heterogeneous semiconductive material has a second band gap different from the first band gap and the second band gap is about 1 eV greater than the first band gap.
However, in a related art, Rabkin teaches barrier material comprising a heterogeneous semiconductive material varying in composition across a width thereof, wherein the heterogeneous semiconductive material has a second band gap different from the first band gap (Rabkin Fig. 2I teaches semiconductor layer ({514, 512}) comprising two different semiconductor materials, therefore their bandgaps are different – [0064], [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a barrier material comprising a heterogeneous semiconductive material varying in composition across a width thereof, wherein the heterogeneous semiconductive material has a second band gap different from the first band gap as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a vertical memory with different barrier 
But, the combination of Dorhout and Rabkin does not expressly disclose the second band gap is about 1 eV greater than the first band gap.
However, it is well known in the art to use semiconductor materials with varying band gaps as is also taught by Werner (in [0063] – Werner teaches two heterogeneous semiconductor layers where one band gap is greater than second band gap by at least 1 eV).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the two heterogeneous semiconductor layers where one band gap is greater than second band gap by at least 1 eV as taught by Werner into the combination of Dorhout and Rabkin structure. 
	The ordinary artisan would have been motivated to integrate Werner structure into the combination of Dorhout and Rabkin structure in the manner set forth above for, at least, this integration will provide one skilled in the art the ability to modify transistor characteristics by choosing different semiconductor materials with different band gaps.
Regarding Claim 28, the combination of Dorhout, Rabkin and Werner teaches claim 27 from which claim 28 depends.
But, Dorhout does not expressly disclose wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more different materials that each individually exhibit a substantially homogeneous composition.
Rabkin teaches in Fig. 2I the heterogeneous semiconductive material ({514, 512}) and they are made of two different distinct material – see [0064], [0074]. Therefore each layer 514 and 512 will exhibit individually homogeneous composition.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a barrier material comprising a heterogeneous semiconductive material varying in composition across a width thereof, wherein the heterogeneous semiconductive material has a second band gap different from the first band gap as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a vertical memory with different barrier semiconductor layers to characterize the memory cells for specific applications as is well known in the art.
Regarding Claim 29, the combination of Dorhout, Rabkin and Werner teaches claim 27 from which claim 29 depends.
But, Dorhout does not expressly disclose wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material.
However, Rabkin teaches wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive Rabkin [0064] states 512 maybe formed of GaAs and [0074] states 514 maybe formed of GaAs. However, due to different dopant concentrations in 512, 514, their bandgaps are different in the X-direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material as taught by Rabkin into Dorhout.
The ordinary artisan would have been motivated to integrate Rabkin structure into Dorhout structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a vertical memory with different barrier semiconductor layers to characterize the memory cells for specific applications as is well known in the art.
Regarding Claim 30, the combination of Dorhout, Rabkin and Werner teaches claim 27 from which claim 30 depends.
Dorhout’s channel 30 is formed of silicon (see Dorhout [0031]) and Rabkin’s 512 can be any III-V compound, as such silicon can be chosen (See Rabkin [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose silicon for the channel layer 30 of Dorhout and choose silicon also for 512 of Rabkin in order to form a vertical 
Regarding Claim 31, the combination of Dorhout, Rabkin and Werner teaches claim 30 from which claim 31 depends.
But, Dorhout does not expressly disclose wherein wherein each of the semiconductive material of the channel material and the heterogeneous semiconductive material of the at least one barrier material comprises one of a nitride-containing material, an oxide-containing material, or an indium antimonide-containing material. 
However,  Rabkin teaches wherein each of the semiconductive material of the channel material and the heterogeneous semiconductive material of the at least one barrier material comprises one of a nitride-containing material, an oxide-containing material, or an indium antimonide-containing material (Rabkin: see [0064] & [0074] for compositions of 512 and 514. They appear to meet the claim limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose the semiconductive material of the channel material and the heterogeneous semiconductive material from the well- known materials as is taught by Rabkin in order to form a vertical memory with different barrier semiconductor layers to characterize the memory cells for specific applications as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898